Cole, J".
According to our understanding of the matter, it is quite immaterial whether the agreement set out in the case was binding on the company or not. If Dwight had no authority as agent of the company to. make the agreement, he could certainly bind himself personally. The agreement discloses a sufficient consideration for his undertaking. He agreed that the company should stand by and faithfully keep the award made by the arbitrators, and that no appeal should' be taken by the company from that award. That is a sufficient consideration to support his undertaking.
Again, he and Nichols, for value received, guarantied the faithful performance of that contract on the part of the company. Suppose the contract, for any reason, was not binding on the company. This does not relieve them from their liability. They have undertaken for a valuable consideration that the company would perform it.
Again, it is said that it did not appear that there was a legal organization of the company. We "think they are estopped from claiming that the company was not organized. They have engaged that the company should do certain things. Ought they not to be estopped, after this, to say that the company has no existence ?
*383A number of objections are taken, to the effect tbat no award was shown; that there was no appointment of arbitrators ; that the -arbitrators were not sworn, etc. These objections are all untenable. A valid award was shown, and it appeared that the company had not faithfully performed it.
"We think the judgment of the circuit court is correct, and must be affirmed.
By the Court. — Judgment affirmed.